Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


ClaimS 1-15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear how much weight should be given to the phrase “wherein the first material or the second material comprises tantalum pentoxide”.  Specifically it cannot be determined if tantalum pentoxide is required of the claim, because the second material is not positively recited (as the outer barrier layer is only required in the alternative to comprise the second material).  Said differently, if the outer barrier layer comprises the first material, and the claim therefore does not positively recite the second material, then it is not understood why the second material is further specified to comprise tantalum pentoxide.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 9 and 11-14 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2003/0221483) in view of Yamakawa (US 2002/0011104) and further in view of Ritchart (US 5,792,952).

Regarding claims 1, 2 and 9, McMillan discloses a mass flow controller comprising: 
an inlet port (10, FIG 5);
an outlet port (24, FIG 5);
a thermal flow sensor configured to measure a mass flow rate of a gas flowing through the mass flow controller, the thermal flow sensor having a sensor tube (32, 34, 36), the sensor tube having an input (proximate 12) coupled to the inlet port, the sensor tube also having an output (proximate 26), an inner surface, and an outer surface (considered clearly met), the inner surface coated with an inner barrier layer comprising a first material (see para. 0020);
a flow rate control valve (90, FIG 5) coupled between the output of the sensor tube and the outlet port, the flow rate control valve configured to increase or decrease the mass flow rate of the gas flowing through the mass flow controller (e.g., para. 0036); and
a controller (70, 72; see para. 0036) configured to receive sensor information from the thermal flow sensor and to operate the flow rate control valve.
McMillan is silent regarding wherein the first material of the inner barrier layer comprises tantalum pentoxide.  Yamakawa teaches that it was known in the art at the time of filing to form a similar barrier layer to comprise tantalum pentoxide (paragraph 0064).  To similarly protect the inside of McMillan’s tube, it would have been obvious to form the first material of McMillan’s inner barrier layer to comprise tantalum pentoxide.

Regarding claims 3, McMillan in view of Yamakawa and Ritchart renders obvious the invention as claimed with exception to the inner coating being applied via atomic layer deposition.  However the use of atomic layer deposition was well-known in the art at the time of filing (taken as admitted prior art because Applicant did not traverse the prior assertion of well-known status) and it would have been obvious to use atomic layer deposition to apply the first inner layer to McMillan’s tube.  
Regarding claim 4, McMillan in view of Yamakawa and Ritchart renders obvious the invention as claimed including wherein the inner barrier layer comprises a single layer (even if there were necessarily multiple layers, these multiple layers would comprise a single layer).
Regarding claim 5, McMillan in view of Yamakawa and Ritchart renders obvious the invention as claimed with exception to wherein the inner barrier layer comprises a plurality of layers.  However it was well-known in the art at the time of filing to use a plurality of layers, and it would have been obvious to use a plurality of layers for the inner barrier layer of McMillan in order to increase the durability thereof.
Regarding claim 6, McMillan in view of Yamakawa and Ritchart renders obvious the invention as claimed including wherein the outer barrier layer comprises a single layer (60 is a single layer).
Regarding claim 7, McMillan in view of Yamakawa and Ritchart renders obvious the invention as claimed including wherein the outer barrier layer comprises a plurality of layers (38, 40, 60).
Regarding claims 11-13, the diameter of the tube and thickness of the barrier layer are merely design options that are within the skill of an ordinary artisan to customize to the requirements of a particular situation and it would have been obvious to use the claimed diameter and thickness where demands of the operating environment call for as much.
Regarding claim 14, McMillan discloses the mass flow controller of claim 1, wherein the sensor tube comprises stainless steel (see para. 0020).

Claims 1 and 8 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2003/0221483) in view of Schoohf (US 2016/0161308) and further in view of Ritchart (US 5,792,952).
Regarding claims 1 and 8, McMillan discloses a mass flow controller comprising: 
an inlet port (10, FIG 5);
an outlet port (24, FIG 5);
a thermal flow sensor configured to measure a mass flow rate of a gas flowing through the mass flow controller, the thermal flow sensor having a sensor tube (32, 34, 36), the sensor tube having an input (proximate 12) coupled to the inlet port, the sensor tube also having an output (proximate 26), an inner surface, and an outer surface (considered clearly met), the inner surface coated with an inner barrier layer comprising a first material (see para. 0020);
a flow rate control valve (90, FIG 5) coupled between the output of the sensor tube and the outlet port, the flow rate control valve configured to increase or decrease the mass flow rate of the gas flowing through the mass flow controller (e.g., para. 0036); and
a controller (70, 72; see para. 0036) configured to receive sensor information from the thermal flow sensor and to operate the flow rate control valve.
McMillan is silent regarding wherein the first material comprises aluminum oxide.  Schoohf teaches that it was known in the art at the time of filing to form a similar barrier layer to comprise aluminum oxide (4; e.g. see para. 0045).  To similarly protect the inside of McMillan’s tube, it would have been obvious to form the first material of McMillan’s inner barrier layer to comprise aluminum oxide. 
McMillan is silent regarding the outer surface being coated with an outer barrier layer comprising a first material comprising aluminum oxide.  Ritchart teaches that it was known in the art at the time of filing to form a similar flow sensor by coating a similar outer surface of a thermal flow sensor tube with a first material which comprises aluminum oxide (e.g., col. 4 lines 38-41: 38, 40, 60; where 60 is comprised of alumina, which is an insulator material that reduces axial heat transfer along the wall of the tube itself).  To reduce axial heat transfer along the wall of McMillan’s tube, it would have been obvious to coat the outer surface thereof with an outer barrier layer which 

Note that under this treatment of claims 1 and 8, the limitation “the first material or the second material comprises tantalum pentoxide” (claim 1) is given limited patentable weight because the second material is not positively required of the claim (claim 1 is written such that the inner barrier layer and the outer barrier layer can comprise merely the first material and neither must comprise the second material).  Thus this limitation is seen as further specifying a second material, where the claim does not require the second material.

Claims 1 and 8 as understood is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over McMillan (US 2003/0221483) in view of Schoohf (US 2016/0161308) and further in view of Ritchart (US 5,792,952), where Ritchart is taken with Yamakawa.

Regarding claims 1 and 8, McMillan discloses a mass flow controller comprising: 
an inlet port (10, FIG 5);
an outlet port (24, FIG 5);
a thermal flow sensor configured to measure a mass flow rate of a gas flowing through the mass flow controller, the thermal flow sensor having a sensor tube (32, 34, 36), the sensor tube having an input (proximate 12) coupled to the inlet port, the sensor tube also having an output (proximate 26), an inner surface, and an outer surface (considered clearly met), the inner surface coated with an inner barrier layer comprising a first material (see para. 0020);
a flow rate control valve (90, FIG 5) coupled between the output of the sensor tube and the outlet port, the flow rate control valve configured to increase or decrease the mass flow rate of the gas flowing through the mass flow controller (e.g., para. 0036); and

McMillan is silent regarding wherein the first material comprises aluminum oxide.  Schoohf teaches that it was known in the art at the time of filing to form a similar barrier layer to comprise aluminum oxide (4; e.g. see para. 0045).  To similarly protect the inside of McMillan’s tube, it would have been obvious to form the first material of McMillan’s inner barrier layer to comprise aluminum oxide. 
McMillan is silent regarding the outer surface being coated with an outer barrier layer comprising a second material comprising tantalum pentoxide.  Ritchart teaches that it was known in the art at the time of filing to form a similar flow sensor by coating a similar outer surface of a thermal flow sensor tube with a second material which comprises a suitable insulative material (e.g., col. 4 lines 38-41: 38, 40, 60; where 60 is an insulative layer).  Yamakawa teaches that other suitable insulative materials include tantalum pentoxide (see para. 0064).  To reduce axial heat transfer along the wall of McMillan’s tube, it would have been obvious to coat the outer surface thereof with an outer barrier layer which comprises a second material which comprises tantalum pentoxide, as taught by Ritchart taken with Yamakawa.

Claims 1 and 10 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan in view of Ritchart, where Ritchart is taken with Yamakawa.

Regarding claims 1 and 10, McMillan discloses a mass flow controller comprising: 
an inlet port (10, FIG 5);
an outlet port (24, FIG 5);
a thermal flow sensor configured to measure a mass flow rate of a gas flowing through the mass flow controller, the thermal flow sensor having a sensor tube (32, 34, 36), the sensor tube having an input (proximate 12) coupled to the inlet port, the sensor tube also having an output (proximate 26), an inner surface, and an outer surface (considered clearly met), the inner surface coated with an inner barrier layer comprising a first material (see para. 0020);
a flow rate control valve (90, FIG 5) coupled between the output of the sensor tube and the outlet port, the flow rate control valve configured to increase or decrease 
a controller (70, 72; see para. 0036) configured to receive sensor information from the thermal flow sensor and to operate the flow rate control valve.
McMillan is silent regarding the outer surface being coated with an outer barrier layer comprising a second material comprising tantalum pentoxide.  Ritchart teaches that it was known in the art at the time of filing to form a similar flow sensor by coating a similar outer surface of a thermal flow sensor tube with a second material which comprises a suitable insulative material (e.g., col. 4 lines 38-41: 38, 40, 60; where 60 is an insulative layer).  Yamakawa teaches that other suitable insulative materials include tantalum pentoxide (see para. 0064).  To reduce axial heat transfer along the wall of McMillan’s tube, it would have been obvious to coat the outer surface thereof with an outer barrier layer which comprises a second material which comprises tantalum pentoxide, as taught by Ritchart taken with Yamakawa.

Claims 1, 15 and 21 as understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov (US 2014/0260513) in view of McMillan, and further in view of Ritchart taken with Yamakawa.
Regarding claim 1, Smirnov discloses a mass flow controller comprising: 
an inlet port (upstream part of 115);
an outlet port (downstream of 140);
a thermal flow sensor configured to measure a mass flow rate of a gas flowing through the mass flow controller, the thermal flow sensor having a sensor tube (120), the sensor tube having an input (upstream part of 120) coupled to the inlet port, the sensor tube also having an output (downstream part of 120), an inner surface, and an outer surface (considered clearly met);
a flow rate control valve (140) coupled between the output of the sensor tube and the outlet port, the flow rate control valve configured to increase or decrease the mass flow rate of the gas flowing through the mass flow controller (it’s a mass flow controller); and

Smirnov does not disclose the inner surface to be coated with an inner barrier layer comprising a first material and the outer surface to be coated with an outer barrier layer which comprises a second material comprising tantalum pentoxide.
McMillan teaches that it was known in the art to form a similar inner barrier layer comprising a first material (see para. 0020).  To protect Smirnov’s sensor tube as similarly taught by McMillan, it would have been obvious to form an inner barrier layer thereon made from a first material as taught by McMillan.
Ritchart teaches that it was known in the art at the time of filing to form a similar flow sensor by coating a similar outer surface of a thermal flow sensor tube with a second material which comprises a suitable insulative material (e.g., col. 4 lines 38-41: 38, 40, 60; where 60 is an insulative layer).  Yamakawa teaches that other suitable insulative materials include tantalum pentoxide (see para. 0064).  To reduce axial heat transfer along the wall of McMillan’s tube, it would have been obvious to coat the outer surface thereof with an outer barrier layer which comprises a second material which comprises tantalum pentoxide, as taught by Ritchart taken with Yamakawa.

Regarding claim 15, Smirnov discloses a bypss flow path (around 110) coupled between the inlet port and the flow rate control valve, the bypass flow path coupled parallel to the thermal flow sensor.
Regarding claim 21, Smirnov discloses a first temperature-sensing coil configured to deliver heat to the sensor tube and detect a first temperature (see Smirnov, FIG 5, element 520, para. 0051), and a second temperature-sensing coil configured to deliver heat to the sensor tube and detect a second temperature (see Smirnov, FIG 5, element 525, para. 0051), wherein the second temperature-sensing coil is positioned downstream from the first temperature-sensing coil (see FIG 5), and wherein the controller is further configured to identify the mass flow rate based on a difference between the second temperature and the first temperature (e.g., para. 0052).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
8/23/21